SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayers’ ID (CNPJ) 33.042.730/0001-04 Company Registry (NIRE) 35.3.003.960 90 NOTICE TO SHAREHOLDERS We inform the shareholders of Companhia Siderúrgica Nacional (“ Company ”) that all the documents and information referred to in article 133 of the Brazilian Corporate Law (Law 6,404/76) and CVM Instructions 480/09 and 481/09 will be available for consultation on March 30, 2013, at the Company’s headquarters and on the websites of the Brazilian Securities and Exchange Commission (CVM) at www.cvm.gov.br , the Securities, Commodities and Futures Exchange (BM&FBOVESPA S.A.) at www.bmfbovespa.com.br , and the Company’s IR website at www.csn.com.br/ir . São Paulo, March 29, 2013 David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 29, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
